Citation Nr: 0600401	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a head 
concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart and the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was remanded in December 
2003 for additional development.  Such has been accomplished 
and this matter is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran served in combat and was injured in combat by 
an explosion.  

3.  The competent medical evidence of record reflects that 
the veteran has residuals of a concussion, namely vertigo, 
with some minor headache complaints, that are probably 
related to a concussion sustained in service during combat.  


CONCLUSION OF LAW

Residuals of a concussion, namely vertigo, with some minor 
headache complaints were incurred in service during combat.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 1154(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (d) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to service connection via a RO duty to assist 
letter issued in April 2001, the August 2001 rating decision, 
and the November 2002 statement of the case (SOC).  In 
addition, the RO sent the veteran another duty to assist 
letter issued in April 2004, and this along with the 
September 2001 letter and the August 2005 supplemental 
statement of the case (SSOC) also provided the veteran with 
specific information concerning the VCAA and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  Thus, no 
further notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
in light of the favorable outcome of this case, no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 2002); 
38 C.F.R. § 3.304(d)(2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for residuals of a concussion that he alleged he 
sustained during combat, when an explosion injured him.  His 
claimed residuals of the concussion are described as vertigo, 
with some headaches.  

Service medical records do not reflect any treatment for a 
concussion, nor are there complaints of dizziness, headache 
or other post concussive symptoms.  The service medical 
records did show a decrease in hearing with the June 1966 
entrance examination showing pure tone thresholds at 500, 
1000, 2000, 3000, 4000 and 6000 hertz to be 0, 0, 0, 0, 0, 
and 10  decibels for the right ear and 0, 0, 0, 5, 0, 0 
decibels for the left ear.  The June 1970 separation 
examination showed pure tone thresholds at 500, 1000, 2000, 
3000, 4000 and 6000 hertz to be 5, 5, 5, 10, 10 and 25 
decibels for the right  ear and  10, 5, 5, 20, 15 and 25 
decibels for the left ear.  The veteran's June 1970 
separation examination revealed normal findings on 
examination of the head.  

Service personnel records reveal that the veteran served in 
Vietnam as an Ammo Man and as a gunner between December 1966 
and December 1967.  He was wounded in action in September 
1967 and received shrapnel in his right arm and side of the 
neck.  He was also treated for "battle neurosis" in 
November 1967.  His DD-214 reflects that he received the 
Purple Heart and the Combat Infantry Badge as well as other 
medals reflecting service in Vietnam.

In a November 1971 application for benefits, the veteran 
described an incident in November 1967, in which he was 
knocked unconscious by an artillery explosion.  He indicated 
that he was unconscious for a few minutes and when he came to 
he was "out of his head."  He indicated that he was given a 
shot and was "out" for 10 to 14 hours.  He indicated that 
the doctor called it "battle neurosis."  

A September 2000 VA treatment record reveals that the veteran 
was being evaluated for complaints of hearing loss and gave a 
history of having served as a machine gunner and having  
received shrapnel wounds in service.  He also gave a history 
of a motorcycle accident in 1976.  No complaints of dizziness 
or vertigo were made in this report.

A November 2000 VA treatment record for other medical 
complaints, reflects a medical history of having been injured 
in Vietnam with shrapnel and a concussion.  He was said to 
have been thrown 20 feet in the air.  No mention of any 
dizziness or vertigo was made.  A March 2001 VA initial 
audiology visit revealed a diagnosis of right ear, normal 
hearing through 1 Kilohertz, sloping to a moderate 
sensorineural hearing loss (SNHL) and left ear mild to severe 
SNHL.  This record reflects that the veteran reported no true 
vertigo, dizziness or other ear problems, aside from constant 
tinnitus since Vietnam.  A September 2001 record indicated 
that the veteran underwent a physical for the sheriff's 
department, as he was still employed there.  

A June 2001 VA examination for post traumatic stress disorder 
(PTSD) reflects the veteran's combat history as a machine 
gunner, but otherwise did not provide details regarding any 
combat incidents, nor any pertinent complaints regarding any 
concussion residuals.  PTSD was diagnosed.  A July 2001 VA 
ear examination for hearing loss described a history of 
bilateral tympanic membrane perforations sustained secondary 
to a bomb blast.  In pertinent part, he denied a history of 
vertigo.  This examination diagnosed bilateral hearing loss 
and tinnitus, more likely than not due to acoustic trauma 
while in the military.  

Medical records from the Sheriff's department reflect that 
the veteran underwent a physical examination in August 2001 
and denied a history of fainting spells or dizziness in two 
separate questionnaires about medical history.  He underwent 
a treadmill stress test in September 2001 and the results 
were felt to have probability for evidence of moderately 
severe coronary artery disease and 100 percent maximum 
predicted heart rate at 13.3 METS.  There was normal blood 
pressure response to exercise.  

A November 2002 rating decision is noted to have granted 
service connection for bilateral hearing loss.  The veteran 
was granted service connection for PTSD and tinnitus 
secondary to acoustic trauma in the August 2001 rating on 
appeal.  

Complaints of dizziness and vertigo are not shown until VA 
treatment records from 2003.  In mid January 2003, the 
veteran called into telephone triage with complaints of 
having knelt down to coax his dog from under his bed and 
became very dizzy.  He had to wait 10 minutes before getting 
up and was nauseated when he did get up.  He requested some 
medication for dizziness.  There was no nausea at the time of 
his phone call.  History of his present illness was 1967.  
Aggravating factors were bending down, getting up real fast 
or laying down.  Relieving factors were resting for a while.  
The staff physician on call was uncertain about what 
medication the veteran was referring to and noted that the 
etiology of his dizziness complaints were unclear.  He was 
placed on a trial of meclizine, but he needed a cardiac 
workup.  

Later in January 2003, while being further evaluated, the 
veteran complained of a long standing history of dizziness 
described as a "spinning sensation."  He related this to an 
explosion accident in Vietnam.  It was worse with his head 
turned to the left.  Computed tomography (CT) of his head, 
echo and Holter were pending.  He had a normal "ETT" in 
2001.   He related that he was exposed to heavy shell shots 
while in the military.  Since then he had a sensation of 
spinning, which lasted for 2-3 minutes, but they may occur 
daily for a week or so.  He had more problems when he looked 
up and moved his head to the left.  He was noted to be a 
policeman.  Review of systems revealed him to have denied a 
history of brain tumors, seizures and known head trauma.  
Head and face showed no obvious scars, tattoos, ulcers or 
masses.  There was no tenderness of the sinuses or maxillary 
sinus pain.  Facial motion was symmetrical and intact.  On 
dizzy examination for spontaneous nystagmus, no nystagmus was 
noted.  Smooth pursuit movements were normal.  He could not 
be evaluated laying down or turning his head in any position, 
because he started moving all his extremities and trying to 
get out of the chair.  His eyes demonstrated no nystagmus at 
any time.  Diagnosis was deferred, the examiner could find no 
nystagmus and felt much of this was secondary to his PTSD.  
Another record from January 2003 examining PTSD symptoms 
reflects that the veteran was working as a firearms 
instructor for the Sheriff's Department and had been a police 
officer for 30 years, with plans to retire soon.  

Cardiac testing records from the VA reveal that the veteran 
underwent an echocardiogram in January 2003 for a history of 
chest pain and dizziness, with measurements indicating only a 
borderline increase in left atrial size; otherwise all 
chambers were within normal limits.  Systolic function of the 
left ventricle was normal and global ejection fraction was  
approximately 62 percent.  There were no areas of wall motion 
abnormality noted and no clots in any chamber.  Doppler 
showed mitral, tricuspid, pulmonary and aortic valves all to 
be normal.  In summary, this was an essentially normal study.  

A February 2003 exercise treadmill echocardiogram was 
regarded on final impression as negative for ischemia at 100 
percent of the maximum predicted heart rate and with 13.7 
METS of workload.  

A June 2003 PTSD treatment record reveals that he had 
recently retired from police work.  He was also noted in June 
2003 to have positional vertigo which he felt was related to 
his combat heavy mortar shell exposure in Vietnam.  

An October 2003 application for a total rating based on 
individual unemployability due to service-connected 
disabilities reflects that the veteran gave his dates of 
employment with the Sheriff's Department from September 1972 
to July 2003, but with his full time employment ending in 
January 2003.  

VA treatment records from between January 2003 and December 
2003 reveal that he continued to be prescribed meclizine for 
dizziness, with records from January 2004 and thereafter, 
reflecting that this medication was no longer on the 
prescription list.  

In the Board's December 2003 remand, the Board noted that the 
veteran's assertions of having sustained a concussion during 
combat were well within the expected norm of experience for a 
combat gunner, and all the more compelling for their 
reinforcement within the contemporaneous records.  His 
statements concerning the presence and continuity of symptoms 
were found sufficient under 38 C.F.R. § 3.159.  The Board 
also pointed to the indication of a connection between the 
inservice injury and complained of symptomatology in light of 
the grant of service connection for other disabilities, 
including service connection for tinnitus secondary to 
acoustic trauma as a direct result of his combat.  

An August 2004 written statement from the veteran alleged 
that after he was injured in late 1967 by an incoming rocket, 
he was told by witnesses that he bled from his eyes, ears and 
mouth.  He stated that since this incident, he has had dizzy 
spells and headaches.  He did not report this to any medical 
personnel because he feared they would discharge him from the 
Marine Corps.  He indicated that he later became a deputy 
sheriff and that if he disclosed that he was having dizzy 
spells and headaches, that he would be dropped from sworn 
status and would have been unable to support his family.  He 
pointed out that he notified the VA about this incident in 
1970 and again when he was close to retirement.  He stated 
that he learned to work around this condition by calling in 
sick when it became too much of a problem that it would 
affect his job performance.  

The report of a June 2005 VA examination for neurological 
evaluation of residuals of a concussion noted that there were 
no medical records relative to this injury in his claims 
file.  By his history, he was in the Con Thien region of 
Vietnam which was under heavy fire.  He was a machine gunner.  
By his account, he left his bunker on his way to the head and 
was told by fellow soldiers that an incoming rocket landed 
behind him.  He was thrown up in the air, and apparently 
knocked out from the injury.  He was evacuated to the area 
where the corpsmen were and again per his history, was 
bleeding from his ears, nose, mouth and eyes as well as 
vomiting.  He was dazed from the injury.  Because they were 
under heavy artillery fire, he could not be medivaced for 
more appropriate care.  In the immediate post injury period, 
he began to complain of disequilibrium and a sense of 
vertigo.  By his history, he was told by the corpsman that if 
he reported this, he would be medically boarded out by the 
Marine Corps.  He did not want to do this as he intended to 
make this his career.  He was injured by shrapnel a month 
later, but was able to finish his tour of duty.  He did say 
that he began to lose some hearing during his combat and this 
was to some degree corroborated by his enlistment audiogram 
compared with the separation examination of June 1970.  Since 
that time, he had episodes of severe vertigo which was 
primarily position related.  He said that he could not look 
up or down and for this reason, did not join a SWAT team in 
the Florida law enforcement group, because he could not 
rappel down a rope.  The vertigo was likely to occur with 
change in position and was at times accompanied by 
hypersalivation and vomiting.  He has to a large degree 
learned to compensate for this by moving very slowly when 
changing positions.  

In addition to the vertigo, he sometimes had headaches which 
primarily occurred at the vertex and lasted anywhere from 15-
20 minutes.  His estimated that these occurred about once or 
twice a week and usually were associated with a vertiginous 
feeling.  Noise and sometimes change of weather could 
sometimes precipitate them.  He did not take any medication 
for them because he was already taking medication for a 
number of other conditions.  Following his discharge from the 
military, he worked in law enforcement for about 30 years 
until he retired.  He did recall calling in sick on some 
occasions, when his vertigo was severe.  He tried to self 
medicate with sea sickness medications and although they were 
somewhat effective in relieving the vertiginous feeling, he 
did not like the way they made him feel.  In addition to the 
vertigo, he had been wearing hearing aids for about 10-15 
years because of a fairly significant hearing loss, more 
prominent on the left than the right.  He otherwise denied 
any cranial nerve symptoms.  He did complain of some poly 
arthralgias and was being treated for some type of arthritis 
with Feldene.  He was also being treated for PTSD.  He was 
allergic to penicillin, sulfa and some hypertension 
medication.  He denied tobacco use, but admitted to drinking 
about 2 drinks of alcohol per week and indicated that about 3 
to 4 years before he retired, he probably overused alcohol.  

On neurological examination, he was alert, oriented and 
cooperative.  Cranial nerves II-XII were intact and normal, 
with no evidence of papilledema or field cut to 
confrontation, with the exception of decreased hearing 
bilaterally.  Bilateral hearing aids were in place.  He was 
reluctant to  look upward on extraocular muscle examination, 
but was briefly able to comply with this request. Examination 
of the neck revealed no bruits.  Motor examination revealed 
the strength and tone to be fair and equal throughout.  The 
deep tendon reflexes were intact and symmetrical.  No 
Babinski sign was present.  Sensory examination for primary 
modalities were normal as was the cerebellar function.  The 
gait and stance were normal, although the veteran did have 
some difficulty tandem walking.  The examiner stated that she 
reviewed the claims file which did document a change in 
audiometry from his entrance examination to his separation 
examination of 1970.  It was the examiner's opinion that the 
residual vertigo was probably related to the concussion and 
trauma sustained at the time of the injury in Vietnam.  The 
headache seemed to be a relatively minor component of this 
problem, and of the two symptoms (headache and vertigo) the 
vertigo had clearly been the more disabling problem.   

An August 2005 lay statement submitted by the veteran's wife 
notes that she has known the veteran for 30 years and that 
the entire time she has known him to complain of vertigo at 
various times throughout the marriage.  She has noted him 
attempt to change the oil in their cars, only to come out 
from under the car, gagging and staggering apparently from 
vertigo.

VA examinations dated in October 2005 addressed other medical 
complaints besides his claimed concussion residuals and 
contained no findings pertinent to this appeal, aside from a 
history of having been exposed to an explosive device 
detonating at close range.  

Based upon a review of the evidence, the Board finds that 
with application of reasonable doubt, the veteran is entitled 
to service connection for residuals of a concussion caused by 
a close range explosion he was subjected to while under 
combat in service.  The RO is noted to have conceded in its 
October 2005 SSOC that the veteran may have incurred head 
injuries to include a possible concussion while in combat, 
and the Board has likewise conceded the strong likelihood of 
such an injury through combat in its December 2003 remand.  

The examiner in the June 2005 VA neurological examination 
reviewed the veteran's claims file, to include the service 
medical records and stated that the veteran's residual 
vertigo was probably related to the concussion and head 
trauma sustained at the time of his combat related injury in 
Vietnam.  There is no medical evidence of record to 
contradict the examiner's opinion.  

The RO is noted to have denied the veteran's claim based on 
lack of continuity of symptoms after service and the veteran 
is noted to have denied having symptoms of vertigo in March 
2001 and August 2001, while he was still employed with the 
Sheriff's department.  However, affording the veteran the 
benefit of the doubt, the Board finds that the veteran was 
likely hiding his symptoms in order to not jeopardize his 
employment with the Sheriff's department, as he claimed in 
his August 2004 written statement.  This is supported by the 
fact that he reported having sustained a concussion in an 
August 1970 claim for benefits submitted prior to his working 
at the Sheriff's department, and the evidence that he began 
seeking medical treatment for dizzy spells after his plans 
for retirement were already in place.  His wife's lay 
statement suggest that his symptoms existed for at least 30 
years prior to his seeking treatment.  

In sum, the Board finds that service connection is warranted 
for residuals of a combat related concussion, manifested as 
vertigo with some headaches. 


ORDER

Service connection is granted for residuals of a concussion, 
manifested as vertigo, with some headaches.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


